Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 30 and 31 were new claims submitted in applicant’s reply dated August 13, 2021. The original disclosure has no support for “endotracheal tube” in claim 30. Claim 31 recites UV-A light emission intensities of 13 and 15 mW/cm2. However, the original disclosure only has support for 13 and 15 W/ cm2, not mW/ cm2, in Tables 5, 6, 7, and 8.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 10, 23, 28-30, 32 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Gertner et al (US2006/0167531, hereinafter “Gertner").
Regarding claims 1, 9 and 23, Gertner discloses a system and method for performing intra-corporeal ultraviolet therapy (optical therapy device 100  in annotated figure 1A, abstract, paragraph [0084]), the system comprising: a delivery tube, wherein the delivery tube (see annotated figure 1A and paragraphs [0086] and [0087]) comprises an electrical connecting means (132 in annotated figure 1 A, paragraphs [0094]); at least one UV light source inside the delivery tube that is configured to emit wavelengths (UV light source 126 in annotated figure 1A and paragraph [0094]), wherein the at least one UV light source is positioned to deliver radiation directed outwardly around a circumference of the delivery tube for a substantial length of the delivery tube (light source 126 is positioned to delivery UV wavelengths to radiate the nasal cavity by traveling through the length of tube 106 and radiate outward around the circumference of tip 118 of tube 106; figures 1 A, 3A, paragraph [0087]); and a power supply connected to the UV light source via the electrical connecting means inside the delivery tube (power supply 110 is electrically connected to light source 126 by leads 132 Within handpiece 102 of the body of optical therapy device 100; see annotated figure 1 A, paragraph [0094]). Gertner further teaches that the UV light source is configured to emit light at wavelengths in a UV-A range only (“In other embodiments, the UVB and the white light are omitted leaving only the UVA dose” in paragraph [0104]) and inserting the delivery tube to a delivery area inside the patient’s body (“nasal cavity” in abstract, paragraph [0104], and figures 3A and 3B). Gertner also teaches using the system in a method of treating infection (paragraphs [0036] and [0150]). The instant specification discloses the antibiotic effects of UV-A and UV-B light damage to haploid DNA/RNA of microorganisms such as bacteria, archaea, fungi, yeast and viruses within minutes (see p2, paragraph [0005]). Therefore, the device of Gertner providing UV-A wavelengths only being used for infection treatment inside patient’s body would necessarily provide the intra-corporeal antimicrobial effect.

    PNG
    media_image1.png
    515
    691
    media_image1.png
    Greyscale

Regarding claim 2, Gertner discloses wherein the delivery tube is at least partially transparent (paragraph [0087]).
Regarding claim 6, Gertner disclose wherein the delivery tube is an endoscope (paragraph [0032]).
Regarding claim 7, Gertner discloses wherein the delivery tube is a catheter (paragraph [0032] and “the catheter 122” in paragraph [0202]).
Regarding claim 10, Gertner discloses wherein the delivery tube is a catheter (122 in figure. 9I) that comprises a lumen (125 in figure 9J) that is configured to pass over a guide wire (120 in figure 9I and paragraph [0202]).
Regarding claim 28, Gertner discloses navigating the delivery tube to a delivery area inside the patient’s body (“nasal cavity” in abstract, paragraph [0104], and figures 3A and 3B).
Regarding claim 29, Gertner discloses UV-A wavelengths but not its antimicrobial effects. However, the instant specification discloses the antibiotic effects of UV-A and UV-B light damage to haploid DNA/RNA of microorganisms such as bacteria, archaea, fungi, yeast and viruses within minutes (see p2, paragraph [0005]). Therefore, the device of Gertner that discloses a UV-A wavelength would be capable of providing an antimicrobial effect over the delivery area inside the patient’s body.
Regarding claim 30, Gertner discloses providing an endotracheal tube (ET tube); and wherein navigating the delivery tube to the delivery area comprises inserting the delivery tube through the ET tube (“the optical therapy device 100 is placed inside the chest cavity to treat the lungs” in paragraph [0163]). The tube of Gertner is endotracheal since the tube is inserted in the lung where it has to pass through the trachea.
Regarding claim 32, Gertner discloses wherein the delivery tube is at least partially transparent (“the tube 106 is any of a variety of optically transparent of partially transparent structure” in paragraph [0087]).
Regarding claim 35, Gertner disclose wherein the delivery tube is an endoscope (paragraph [0032]).
Regarding claim 36, Gertner discloses wherein the delivery tube is a catheter (paragraph [0032] and “the catheter 122” in paragraph [0202]).
Regarding claim 37, Gertner discloses wherein the patient has an infectious condition selected from the group consisting of bacterial infection, a fungal infection, a viral infection and combinations thereof (“the optical therapy device 100 is used to directly treat microbial pathogens or non-pathogens, such as fungi, parasites, bacteria, viruses that colonize….”  paragraph [0150]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Hellstrom et al. (US2014/0235942, hereinafter “Hellstrom”).
Regarding claims 3 and 33, Gertner discloses a system and method for intra-corporeal ultraviolet therapy as recited in claims 1 and 23 above.
However, Gertner fails to disclose that the UV light source is a string of LEDs. 
Hellstrom discloses a process and device for directly medicinally treating interior tissue during or after intubation of a patient by passing medicinal radiant energy transversely through the intubation device to irradiate the internal patient tissue for promoting healing or for an antimicrobial effect (abstract). The invention is useful in conjunction with endoscopies and catherizations, such as urinary catherization, gastric and pulmonary endoscopies, and the like procedures (abstract). The sources for light treatment or antimicrobial action are thin profile LEDs or laser diodes that may be mounted back to back in pairs at 180 degrees and at 90 degrees alternating angles between pairs to provide a generally 360-degree coverage radial illumination inside the body lumen or cavity (see paragraph [0018]), which is considered a string of LEDs. Due to recent developments for smart phones and similar hand-held devices, there is today available paper-thin Light Emitting Diodes (LEDs) with 1 mm and smaller component outline (paragraph [0084]). These may be mounted back to back within the tight catheter confines to provide radiation in opposite directions as illustrated by the different rays of light energy 6 (paragraph [0084]).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to use a string of LEDs as the UV light source as taught by Hellstrom since string LEDs can provide radial illumination and currently available LEDs can be made paper thin for use in catheter type of medical devices.
Regarding claim 31, Gertner discloses a system and method for intra-corporeal ultraviolet therapy as recited in claims 1 and 23 above and further discloses that energy, power, and fluence of the optical output maybe adjusted. However, Gertner fails to disclose a specific intensity of 13 mW/cm2,15 mW/cm2 or 18 mW/cm2.
The specification discloses the appropriate ranges that apply to the claimed invention on page(s) 22-26. First the specification only discloses 18 mW/cm2. Further, the specification does not disclose that the specifically claimed range(s) of 18 mW/cm2 is for any particular purpose or to solve any stated problem that distinguishes it from the other ranges disclosed.  The specification therefore lacks disclosure of the criticality required by the Courts in providing patentability to the claimed range(s). 
Hellstrom discloses  an intensity range of 0.1 to 20mW/cm2 for the radiation energy applied in internal tissue (paragraph [0051]). Hellstrom further discloses that the radiant energy will be applied to the internal tissue in type of radiant energy and at a power and accumulated dose for accomplishing the desired objective with positive treatment results and without harming the patient (paragraph [0051]).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to use an intensity range of 0.1 to 20mW/cm2 as taught by Hellstrom in the system and method of Gertner since the intensity range of Hellstrom provides desired objective with positive treatment results and without harming the patient. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Further, because Applicants fail to disclose that the claimed range(s) of 13 mW/cm2,15 mW/cm2 or 18 mW/cm2 provides a criticality to the invention that separates it from the other ranges in the specification, and the Gertner and Helstrom discloses that UV light intensity can be varied for light therapy purposes absent unexpected results, it would therefore have been obvious for one of ordinary skill to discover the optimum workable range(s) of 13 mW/cm2,15 mW/cm2 or 18 mW/cm2 by normal optimization procedures known in the light therapy arts.

Claims 4, 5 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Olson et al. (US2006/0217787, hereinafter “Olson”).
Regarding claims 4, 5 and 34, Gertner discloses a system and method for intra-corporeal ultraviolet therapy as recited in claims 1 and 23 above.
However, Gertner fails to disclose that the UV light source is a cold cathode tube or a neon filled tube. 
However, Olson discloses a light therapy device (abstract). Olson discloses that the light source, for example, might be a cold cathode fluorescent lamp (CCFL) or a neon type tube lamp (paragraph [0054]). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to use the cold cathode tube or neon filled tube of Olson as the light source in the system and method of Gertner since cold cathode or neon filled tubes are known substitutes of LEDs (paragraph [0056] of Olson).

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argument regarding 102(a)(1) rejection of claims 1-3,6-7,9,23,28-29,31-33 and 35-37 by Hellstrom is moot in view of the fact that the rejection is currently withdrawn.
Applicant argument regarding 102(a)(1) rejection under Gertner is that Gertner failed to disclose UV-A light only and wavelengths of UV-A light are specified to be between 320 nm and 400 nm. The examiner respectfully disagrees, for Gertner teaches that the UV light source is configured to emit light at wavelengths in a UV-A range only (“In other embodiments, the UVB and the white light are omitted leaving only the UVA dose” in paragraph [0104]) and that UV-A wavelength range to be from about 320-400 nm (paragraph [0100]).
Applicant argument regarding claim 30 that Gertner’s delivery tube is for sinus treatment and not inserted through trachea has been fully considered but is not found persuasive. Gertner discloses an optical therapy device 100 is placed inside the chest cavity to treat the lungs (paragraph [0163]). The tube of Gertner is endotracheal since the tube is inserted in the lung where it has to pass through the trachea.
	For that reason, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RD/
Examiner
Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792